Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 09-2360

                     RAYMOND HERNANDEZ-ALBINO,

                       Petitioner, Appellant,

                                      v.

                      ANTHONY HAYNES, Warden,

                        Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                                   Before

                   Torruella, Selya and Howard,
                          Circuit Judges.



     Raymond Hernández-Albino on brief pro se.
     Thomas F. Klumper, Assistant U.S. Attorney, Nelson Pérez-Sosa,
Assistant U.S. Attorney, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, on brief for appellee.


                             March 12, 2010
          Per Curiam. We have reviewed the record and the parties'

submissions, and we affirm.   Despite appellant Raymond Hernández-

Albino's (Hernández's) attempt to characterize his most recent

filing as a motion pursuant to 28 U.S.C. § 2241, rather than a

motion filed pursuant to 28 U.S.C. § 2255, this court must look to

the substance of the motion to determine whether it is governed by

the statutory framework set out in 28 U.S.C. § 2255.    Trenkler v.

United States, 536 F.3d 85, 97 (1st Cir. 2008), cert. denied, 129

S. Ct. 1363 (2009).   Hernández argues that the evidence presented

at trial was insufficient to support his conviction.     This claim

falls squarely within the ambit of section 2255.      Cf. Rogers v.

United States, 180 F.3d 349, 357 n. 15 (1st Cir. 1999).

          Moreover, the "savings clause" of section 2255 does not

help Hernández. Only if the remedy available under section 2255 is

inadequate or ineffective will a prisoner be allowed to file a

section 2241 motion to challenge the legality of his conviction.

See Sustache-Rivera v. United States, 221 F.3d 8, 15 (1st Cir.

2000).   The remedy in section 2255 does not become "inadequate or

ineffective" simply by virtue of the fact that the prisoner is not

able to meet the gate-keeping requirements for second or successive

petitions.   See United States v. Barrett, 178 F.3d 34, 50 (1st Cir.

1999).

          Even if the court were to treat Hernández's submissions

here as a request for permission to file a second or successive


                                -2-
motion   pursuant   to   section   2255,   we   would   deny   the   request.

Hernández does not cite any new evidence; rather, he only argues

that the evidence presented at trial did not establish his guilt.

See 28 U.S.C. § 2255(h)(1).        Moreover, he does not cite to a new

rule of constitutional law made retroactive to cases on collateral

review by the Supreme Court.       See 28 U.S.C. § 2255(h)(2).

           Affirmed.     See 1st Cir. R. 27.0(c).




                                    -3-